Citation Nr: 1339725	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A February 2007 rating decision that, in relevant part, denied service connection for asbestosis, was issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  During the pendency of that appeal, the claims file was transferred to the RO in St. Petersburg, Florida.  In March 2010, the Board remanded the issue of entitlement to service connection for asbestosis for further development.  

The RO in St. Petersburg, Florida, issued a January 2012 rating decision that denied service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos.  The Veteran perfected substantive appeal of that claim in 2013.  

Each claim listed on the title page of this decision is now before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded the issue of entitlement to service connection for asbestosis to the AMC for further development and readjudication, and referred the issue of entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos to the RO for development and adjudication.  After completing the requested development, the AMC continued the denial of the claim for service connection for asbestosis in a July 2011 supplemental statement of the case.  

Subsequently, the RO appropriately developed and adjudicated the claim for entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer, including due to exposure to asbestos.  The Veteran perfected his appeal on this matter in August 2013.  

In September 2013, the Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  He did not specify whether the waiver pertained to one or both of his claims before the Board.  In an Informal Hearing Presentation on the Veteran's behalf, also issued in September 2013, the Veteran's representative asserted that the two issues currently before the Board were inextricably intertwined and should be addressed in a combined opinion by a clinician who had reviewed all evidence of record.

In particular, the Veteran's representative argued that a significant amount of evidence developed in conjunction with the claim for service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos, was relevant to the claim for entitlement to service connection for asbestosis.  However, the evidence reviewed by the clinician who provided the 2011 VA opinion regarding etiology of residuals of laryngeal cancer was not reviewed by the AMC in conjunction with its most recent readjudication of the claim for service connection for asbestosis.  

The Veteran's representative asserts that the case should be remanded for consideration of all of the evidence in conjunction with each claim.  In order to ensure that the Veteran is afforded due process in conjunction with appellate review of his claims, the Board finds that the case should be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to the clinician who provided the August 2010 VA examination and March 2011 addendum, if that clinician is available.  If he is not available, another VA examination should be scheduled for the Veteran.  

The clinician should review the additional evidence associated with the file, including the 2006 Amended Reserved Decision of the Workers' Compensation Board, State of New York.  The clinical should provide an addendum opinion (or review the full file and provide a new opinion if it is a new examination) addressing each claim on appeal.  The addendum opinion or new opinion should address the following:

(i). Is it at least as likely as not (50 percent probability or more) that the Veteran's asbestosis had its onset during the Veteran's period of active service, or is otherwise the result of a disease or injury in active service, to include exposure to asbestos in service, rather than post-service exposure to asbestos?  If the clinician is unable to specifically attribute current asbestosis to in-service asbestos exposure as compared to post-service asbestos exposure, this should be indicated in the report.

(ii). Is it at least as likely as not (50 percent probability or more) that the Veteran's residuals of a total laryngectomy, status post laryngeal cancer, had its onset during the Veteran's period of active service, or is otherwise the result of a disease or injury in active service, to include exposure to asbestos in service, rather than post-service exposure to asbestos?  If the clinician finds that it is at least as likely as not that laryngeal cancer was due to asbestos exposure, but is unable to specifically attribute current asbestosis to in-service asbestos exposure as compared to post-service asbestos exposure, this should be indicated in the report.  If the examiner concludes that the Veteran's laryngeal cancer was not due to asbestos exposure, the examiner should explain the likely etiology of the Veteran's laryngeal cancer.  

The examiner must discuss the service treatment records, the post-service treatment records reflecting a 45-year history of smoking, the Veteran's occupational exposure to asbestos as a pipefitter from 1970 to 1982, and the additional medical and treatise evidence included in the file since the issuance of the July 2011 supplemental statement of the case.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate both claims on appeal with consideration of all of the evidence of record.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

